DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on August 5, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-11 and 15-21 are pending in the application. 

Election/Restrictions
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11 and 15, drawn to the technical feature of a composition and a kit comprising a Lactobacillus or Streptococcus hexosaminidase.
Group II, claims 16-21, drawn to the technical feature of a method of treating a fabric and a method for cleaning or laundering an item. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the technical feature of claim 15 of the invention of Group I is a kit intended for cleaning, wherein the kit comprises a solution of an enzyme mixture comprising Lactobacillus or Streptococcus hexosaminidase, and an additional enzyme selected from proteases, amylases, cellulases and lipases, which technical feature is not required by the methods of Group II.  
The inventions listed as Groups I and II lack unity of invention because even though the inventions of these groups require a Lactobacillus or Streptococcus hexosaminidase, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of UniProt Database Accession Number Lactobacillus hexosaminidase. 

Election of Species
If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species of composition for producing tagatose. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) SEQ ID NO: 3; B) SEQ ID NO: 6; C) SEQ ID NO: 9; and D) SEQ ID NO: 18.
Applicant is required, in reply to this action, to elect a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
In the interest of clarity, the applicant is requested to identify the motif(s) recited in claims 3-5 (if Group I is elected) or claims 18-20 (if Group II is elected) that is/are present in the elected species. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require . 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species of A) to D) is a different amino acid sequence and each of the species of A) to D) is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. Moreover, the species of A) and D) do not make a contribution over the prior art. The shared same or corresponding technical feature among the species of A) and D) is a Lactobacillus or Streptococcus hexosaminidase, which is not a special technical feature as it does not make a contribution over the prior art in view of UniProt Database Accession Number U2W2U5 (June 2017, 2 pages; cited on the information disclosure statement filed on April 27, 2020), which discloses a Lactobacillus hexosaminidase. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/David Steadman/Primary Examiner, Art Unit 1656